Citation Nr: 1627340	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in June 2015 and December 2015.  In June 2015, the Board remanded the case for further development to include a new examination which was accomplished in July 2015.  In December 2015, the case was remanded to comply with the Veteran's outstanding hearing request.  He subsequently provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.

The Board acknowledges that the TDIU claim was not formally adjudicated below by the August 2009 rating decision.  However, the Board has concluded that this issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), particularly as the Veteran has testified this claim is based primarily upon his hearing loss.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, further development is required in order to comply with these duties.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

In this case, the Veteran has contended, to include at his May 2016 hearing, that his service-connected hearing loss should be rated based upon the findings of a January 2014 private audiological evaluation; however, he stated that a grant of a 30 percent rating would satisfy his appeal.  He has emphasized the speech discrimination scores on this evaluation, which indicates 40 percent for the right ear and 32 percent for the left ear.  He also testified that VA sent him to be evaluated by this clinician; i.e., he indicated that it was a fee-based VA evaluation.  The Board acknowledges that the speech discrimination scores on this evaluation indicate more significant impairment than the speech discrimination scores noted on VA audio examinations in August 2009 and July 2015.  Nevertheless, the January 2014 evaluation report explicitly notes that the speech discrimination results were based upon using the NU-6 word recognition test, and not the Maryland CNC speech discrimination test.

VA regulations for evaluating hearing loss disability specifically require the use of the Maryland CNC test.  38 C.F.R. § 4.85(a).  Consequently, even though the January 2014 audiological evaluation report includes treatise evidence that the NU-6 and CNC test results were "remarkably similar," to evaluate the Veteran's hearing loss based upon this evaluation would be in violation of regulatory requirements.  The Board has also considered that when a private medical examination is unclear or insufficient in some way, a request for clarification should be made.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  However, in this case there is no confusion as to the speech discrimination testing used in the January 2014 evaluation, or the fact that it is not in compliance with regulatory requirements.

Despite the foregoing, the Board notes that the Veteran did indicate at his May 2016 hearing that his hearing loss had gotten worse since the last VA audio examination in July 2015.  See Transcript p. 14.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board further notes that the Veteran testified he was seeking TDIU primarily due to his hearing loss.  In pertinent part, he worked as a teacher and described difficulty hearing questions as part of his duties as such.  See Transcript pp. 13-14.  

In adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it was held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Here, the July 2015 VA examiner noted the Veteran was retired, but that his current hearing loss does not nor should it interfere with his ability to seek employment should he so choose.  However, the examiner did not provide a rationale in support of this opinion, to include what, if any, restrictions the Veteran might have particularly in light of his education and work history.  As such, it appears this opinion is not adequate for resolution of the appeal, especially the Veteran's claim of entitlement to a TDIU.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An examination that provides an etiology opinion without a rationale is inadequate.).

In view of the foregoing, the Board finds that this case should be remanded for a new audio examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board also notes, in regard to the TDIU claim, that a total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Here, in addition to his hearing loss, the Veteran is service-connected for radiculopathy of the left lower extremity, evaluated as 10 percent disabling; a low back disorder, evaluated as 10 percent disabling; a right shoulder disorder, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hemorrhoids, evaluated as noncompensable.  As such, his overall combined rating is currently 40 percent.  See 38 C.F.R. § 4.25.  Therefore, at this time he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Although the Board does not preclude the possibility that the development for the hearing loss disability may result in a rating that does warrant consideration of TDIU on a schedular basis, as a remand is otherwise required it must be prepared for the possibility that TDIU may remain only available on an extraschedular basis.  The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation referral to and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation and Pension Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, should the Veteran continue to not meet the schedular requirements for consideration of a TDIU while on remand, then his case should be referred for consideration of a TDIU on an extraschedular basis.

The Board further notes that, as the Veteran raised his TDIU claim at the May 2016 hearing, the record does not reflect he has been provided the requisite notice on the elements necessary to substantiate this claim.  Consequently, this deficiency should be corrected while on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since July 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, the RO should obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.  In addition to objective test results the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on the Veteran's employability, to include any limitations he may have particularly in light of his education and employment history.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of entitlement to a TDIU, to include referral for extraschedular consideration to the Under Secretary for Benefits or the Director of Compensation and Pension Services if the requirements for schedular consideration are not met.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




